Dear Mr. Hughes:
You have requested the opinion of this office on the propriety of a draft agreement between the West Feliciana Parish Police Jury (Police Jury) and the West Feliciana Parish School Board (School Board) for the construction and operation of a swimming pool and related facilities on land owned by the School Board.
We have reviewed the proposed outline of agreement and find no prohibited provisions.  As indicated in the draft Memorandum of Intergovernmental Agreement, R.S. 33:1324 grants to parishes and other political subdivisions of the state authority to enter agreements to engage jointly in the construction, acquisition, improvement, promotion and maintenance of any undertaking so long as at least one of the parties to the agreement is authorized by law to perform such activity or exercise such power as is necessary for completion of the undertaking.
Among the purposes for which such joint undertakings are designated as appropriate in R.S. 33:1324 are recreational and educational facilities. The proposed facility will be utilized for both education and recreation and therefore clearly qualifies under the provisions of this statute.
R.S. 33:1325 requires that each party to the agreement accept the agreement by ordinance or resolution which sets forth the terms of the agreement and that the agreement be published in the official journal of both bodies.
If it becomes desirable, the swimming facility may be operated by a joint commission formed with the consent and participation of both bodies, as provided by R.S. 33:1332.
It is noted that the Memorandum of Intergovernmental Agreement which you provided to this office indicates that, Athe terms contained in this memorandum are intended only to set forth general concepts and are subject to further clarification and provision in greater detail in a formal contract.   It further provides that, A By mutual agreement between the School Board and the Police Jury (or their assigns) other arrangements may be worked out.   Each of these provisions suggests that this contract is less than final and that other agreements are anticipated.  Any such agreement should be scrutinized carefully for compliance with the requirements of R.S. 33:1321-1332.
I trust that this answers your inquiry.  Please advise if we may be of further assistance.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                         By:  ________________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dam